           Case 6:18-cv-01145-JWB Document 354 Filed 12/14/20 Page 1 of 5




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS


AD ASTRA RECOVERY SERVICES, INC.,

                         Plaintiff,

v.                                                      Case No. 18-1145-JWB

JOHN CLIFFORD HEATH, ESQ., et al.,

                         Defendants.


                                  MEMORANDUM AND ORDER

          This matter comes before the court on Plaintiff’s motion for prejudgment attachment (Doc.

332). The motion has been fully briefed and the court is prepared to rule. (Docs. 333, 348, 353.)

For the reasons stated herein, Plaintiff’s motion for attachment is DENIED.

     I.      Facts and Procedural History

          Plaintiff Ad Astra is a debt collector and credit agency. Plaintiff alleges that Defendants -

Lexington Law, certain attorneys with the law firm, and other related corporate entities - “engaged

in a fraudulent credit-repair scheme designed to bombard debt collectors with false credit dispute

letters with the intention of deceiving debt collectors.” (Doc. 120 at ¶ 3.) None of Defendants are

citizens of Kansas.       Plaintiff brings claims under the Racketeer Influenced and Corrupt

Organizations Act (“RICO”), 18 U.S.C. §§ 1962(c) and (d), and a Kansas common law fraud

claim. (Doc. 257.) Essentially, Plaintiff alleges that Defendants engaged in a fraudulent scheme

by sending mass credit-dispute letters to creditors in the consumer-clients’ names without

disclosing that Lexington Law prepared the letters and transmitted them. Plaintiff claims that this

was designed to circumvent the Fair Credit Reporting Act and triggered Plaintiff to perform certain




                                                   1
          Case 6:18-cv-01145-JWB Document 354 Filed 12/14/20 Page 2 of 5




investigative requirements. (Doc. 257 at 19-20.) Plaintiff alleges that this violates RICO in that

Defendants utilized the mails and interstate wires to engage in this fraudulent scheme. (Id. at 31.)

         This case was filed in May 2018 and is set for trial in May 2021. In the middle of summary

judgment briefing, Plaintiff filed this motion for prejudgment attachment. Plaintiff seeks an order

of attachment so that Plaintiff may attach $3,000,000 in Defendants’ assets. Defendants object to

the court entering an order of attachment on several grounds.

   II.      Analysis

         Pursuant to Federal Rule of Civil Procedure 64, the prejudgment attachment remedy

available under Kansas state law is a remedy available in this court. Plaintiff’s motion is governed

by the Kansas statutes applicable to attachment. Pursuant to K.S.A. 60-701,

         [s]ubject to the provisions of K.S.A. 60-703, and amendments thereto, the plaintiffs
         at or after the commencement of any civil action may have, as an incident to the
         relief sought, one or more attachments against the property of the defendant, or that
         of any one or more of several defendants, when the defendant whose property is to
         be attached:

         (1) is a nonresident of the state or a foreign corporation, or…
         (6) fraudulently contracted the debt or fraudulently incurred the liability….

In its motion for the remedy, Plaintiff asserts the above subsections entitles it to an attachment

order. Under Kansas law, a court is to issue an attachment order upon the filing of a petition stating

a claim, an affidavit, and a bond. K.S.A. 60-703. The affidavit must set forth facts stating 1) the

statutory grounds for attachment; 2) that Plaintiff has a “just claim” against Defendants; and 3) the

amount Plaintiff believes that it ought to recover. K.S.A. 60-704. Typically, the court will enter

an order after Plaintiff has complied with the statutory requirements and later conduct a hearing

upon a motion to dissolve. Centrinex, LLC v. Darkstar Grp., Ltd, No. 12-2300-SAC, 2012 WL

5361507, at *1 (D. Kan. Oct. 31, 2012) (citing Mid–States Ag–Chem Co., Inc. v. Atchison Grain

Co., Inc., 750 F. Supp. 465, 467–68 (D. Kan. 1990)). In this case, the court did not immediately

                                                  2
         Case 6:18-cv-01145-JWB Document 354 Filed 12/14/20 Page 3 of 5




enter an attachment order and allowed further briefing because of concerns regarding the propriety

of the proposed attachment order. “Attachment is an extraordinary prejudgment remedy that

enables a plaintiff to secure a contingent lien on defendant's property at the inception of a lawsuit.

It has traditionally served the dual purposes of compelling the appearance of a defendant who

cannot otherwise be haled into court, and providing security for any judgment that plaintiff might

ultimately recover.” Pinsky v. Duncan, 898 F.2d 852, 853 (2d Cir.), opinion amended on reh'g,

907 F.2d 17 (2d Cir. 1990), and aff'd and remanded sub nom. Connecticut v. Doehr, 501 U.S. 1

(1991) (citing 7 C.J.S. Attachment § 4 (1980)).

       In its motion, although Plaintiff has submitted evidence that it obtained a bond, Plaintiff

does not specifically identify the property to be attached and admits that Defendants do not have

any property in Kansas. (Doc. 333 at 5.) Plaintiff seeks an order of attachment that states that the

order may be provided to the Marshal, county sheriff, or other officer, “for the purpose of attaching

the assets of the Defendants, wherever they may be found.” (Doc. 348-2 at 2.) The proposed order

further states that the attachment shall be against cash, bank accounts, receivables, and personal

property. Plaintiff also submitted an attachment order in the form prescribed by the Kansas

Judicial Council which specifically stated that it was to attach real and personal property in

Sedgwick County, Kansas. (Doc. 348-3.) Plaintiff’s motion and affidavit, however, do not suggest

that any Defendant has property in Sedgwick County, Kansas. Rather, it states the opposite.

       Defendants object to the motion and have submitted declarations in which they all declare

that they have no property in the state of Kansas. (Docs. 348-4 through 348-7, 349-1.) They also

declare that they have not concealed, removed, assigned, or conveyed any property with the intent

to hinder or delay Plaintiff in the event Plaintiff obtains a judgment against Defendants. (Id.)

Defendants assert that Kansas law does not provide for extra-territorial jurisdiction to attach to



                                                  3
         Case 6:18-cv-01145-JWB Document 354 Filed 12/14/20 Page 4 of 5




property outside of its borders. In reply, Plaintiff cites to Land Mfg., Inc. v. Highland Park State

Bank, 205 Kan. 526, 529, 470 P.2d 782 (1970) for the proposition that the situs of the debt is of

little importance. (Doc. 353 at 2.) That case, however, does not state that Kansas courts have

jurisdiction to enter orders attaching property that is outside of Kansas. Moreover, although

Plaintiff states that the authority was construing K.S.A. 60-706, which discusses the contents of

an attachment order and the manner of serving the same, it was not. Rather, the Kansas Supreme

Court addressed K.S.A. 60-308, the long-arm statute, and garnishment proceedings. See Land

Mfg., Inc., 470 P.2d at 785-86. Moreover, the language quoted by Plaintiff supports the court’s

finding that Kansas courts are without jurisdiction to reach out of its boundaries with respect to

property. The Kansas Supreme Court stated that a party may use garnishment or attachment when

“the property of a nonresident is within the jurisdiction of the court.” Id. at 785 (quoting 6 Am.

Jur.2d, Attachment and Garnishment § 19, p. 574). The full quote in the case also includes the

following:

       It is a fundamental rule, at least with respect to tangible property, that in attachment
       or garnishment proceedings the res must be within the jurisdiction of the court
       issuing the process, either actually or constructively. Property outside the state
       cannot be attached or garnished, even though the court has personal jurisdiction
       over the garnishee.

Id. (quoting 6 Am. Jur.2d, Attachment and Garnishment § 19, p. 574) (emphasis supplied).

Plaintiff has failed to cite any authority for the proposition that the Kansas attachment statute

provides authority to attach property that is outside of the state of Kansas.

       Seeming to realize that it will be unable to obtain an order in the form it seeks, Plaintiff

suggests that this court can somehow attach Defendants’ customers’ property by confiscating

contractual payments owed to Defendants. Using “legal imagination,” Plaintiff argues that it

“could require these in-state consumers to turn over their contractual payments to the executing



                                                  4
           Case 6:18-cv-01145-JWB Document 354 Filed 12/14/20 Page 5 of 5




officer in lieu of paying Lexington.” (Doc. 353 at 2.) Plaintiff seems to suggest that a Kansas

sheriff could serve the attachment order on all 39,961 consumer clients in Kansas and demand

payments under the contracts. (Id.) Although Plaintiff chastises Defendants for not using their

legal imagination to come up with this idea, Plaintiff fails to provide any authority for such a

proposition. Moreover, Plaintiff makes no attempt to identify any consumer client that is holding

past due obligations. City of Arkansas City v. Anderson, 12 Kan. App. 2d 490, 494, 749 P.2d 505,

508 (1988) (discussing that payments due under a contract are not subject to garnishment until the

payments become due). In any event, the court would not allow such an extraordinary remedy that

would involve a sheriff demanding payment from consumers who are not parties to this action.

          The court further finds that Tracy Bengtson’s affidavit in support of Plaintiff’s motion does

not demonstrate that Plaintiff has a “just claim” against Defendants. See K.S.A. 60-704. Bengtson

states that Plaintiff “has a just claim as set forth in Plaintiff’s pleadings.” (Doc. 332-1 at 3.) The

allegations in Plaintiff’s complaint and as set forth in the pretrial order are hotly contested by

Defendants -- as is Plaintiff’s claim for $3,000,000 in damages -- and motions for summary

judgment are currently pending.

          Plaintiff’s motion is therefore denied.

   III.      Conclusion

          Plaintiff’s motion for prejudgment attachment (Doc. 332) is DENIED.

IT IS SO ORDERED. Dated this 14th day of December 2020.

                                                        __s/ John W. Broomes__________
                                                        JOHN W. BROOMES
                                                        UNITED STATES DISTRICT JUDGE




                                                    5
